                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:19-CR-00214-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                                  ORDER
MICHAEL TYRONE LINDSEY,                )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Continue, Doc.

No. 21. Now, the Court enters the following Order.


                                             ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Motion to Continue, Doc. No. 21,

is GRANTED. The Court finds that the delay caused by this continuance shall be excluded in

accordance with 18 U.S.C. § 3161(h)(7)(B)(iv), as failure to grant a continuance would deny

counsel for Defendant the reasonable time necessary for effective preparation, taking into account

the exercise of due diligence. Also, the ends of justice served by granting such continuance

outweigh the best interests of the public and Defendant in a speedy trial. Specifically, Defendant’s

counsel needs additional time to prepare for resolution of this matter. This matter is continued to

the next criminal term, and the time is excluded.         The time for filing pretrial motions is

ENLARGED by 60 days from entry of this Order.

                                                  Signed: July 22, 2020




     Case 3:14-cr-00208-MOC-DSC Document 170 Filed 07/22/20 Page 1 of 1
